Heimbach, P. J.,
We have before us the master’s report recommending a decree a. v. m. We note defendant is presently incarcerated in the State Correctional Institution at Rockview, R. D. No. 3, Bellefonte, Pa. Nowhere do we find that defendant was advised by the master of his right to appear personally at the hearing in defense of the matter and, if he did wish to attend, steps would be taken for his appearance. In the absence of such advice, the matter will be referred back to the master: Shaffer v. Shaffer, 26 York 80; Enable v. Enable, 67 D. & C. 380; Davidson v. Davidson, 1 D. & C. 2d 71; Freedman, Law of Marriage and Divorce, in Pennsylvania (2nd ed.) §519.
Wherefore, we enter the following
Order
And now, September 10, 1968, the record in the above case is referred back to the master, with direction to fix another time for hearing, setting forth in the notice to defendant that, in the event he desires to appear, proper steps will be taken so that he may appear and defend the action.